Citation Nr: 0304468	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
surgery to remove a cyst from the left arm.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for compensation benefits for residuals of 
prostate surgery, including incontinence and subsequent 
treatment, at the VA Medical Center in Temple pursuant to the 
provisions of  38 U.S.C. A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran is reported to have served on active duty from 
March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO determined that new and 
material evidence had not been submitted to reopen a claim 
for compensation benefits for incontinence secondary to 
prostate surgery and subsequent treatment by VA pursuant to 
the provisions of 38 U.S.C.A. § 1151.  The RO also denied 
service connection for residuals of surgery to remove a cyst 
from the left arm.  


FINDINGS OF FACT

1.  In service surgery on the left arm to remove a cyst is 
not shown by the evidence of record.

2.  The probative, competent evidence does not establish that 
the veteran has current residual disability from alleged in 
service surgery on the left arm to remove a cyst.  

3.  The RO denied entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C. A. § 1151 for 
incontinence secondary to prostate surgery and subsequent 
treatment by VA when it issued an unappealed rating action in 
April 1996.  

4.  The additional evidence received since the April 1996 
rating decision does not bear directly and substantially upon 
the issue at hand and by itself or in combination with the 
evidence previously of record is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  Residuals of surgery of the left arm to remove a cyst 
were not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. § 3.303 (2002).

2.  The evidence received since the April 1996 rating 
decision wherein the RO denied entitlement to compensation 
benefits for incontinence secondary to prostate surgery and 
subsequent treatment by VA pursuant to the provisions of 38 
U.S.C.A. § 1151 is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are unobtainable and 
are presumed to have been destroyed in a fire at the National 
Personnel Records Center in 1973.  

In April 1996, the RO denied the veteran's claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for incontinence secondary 
to prostate surgery and subsequent treatment by VA.  

The veteran's basic contention was that complications 
occurred after he had surgery at the VA Medical Center in 
Temple.  He said that a piece of razor was left inside of him 
after the surgery and a subsequent surgery was necessary to 
correct this mistake.  Due to this mistake, he had to wear 
Depend diapers weekly and he was unable to do without them.  
He felt that he should be duly compensated by VA.  

The evidence of record at the time of the April 1996 rating 
decision consisted of a copy of the veteran's clinical record 
from VAMC, Temple, Texas from June 1992 to January 1996.  It 
also included VA examination dated in February 1996, also 
conducted at the Temple, Texas VAMC.  

The medical evidence showed that the veteran was admitted on 
June 9, 1992 and underwent a laparoscopy and bilateral pelvic 
lymph node dissection on June 10, 1992 due to cancer of the 
prostate.  The procedure was performed without complications.  

He underwent a pelvic lymph node dissection on the right side 
and a radical retropubic prostatectomy on June 16, 1992.  The 
procedure was performed without complications.  He was 
incontinent in the daytime and needed one or two pads a day 
after the catheter was removed post-radical prostatectomy.  

The veteran signed a consent form which described the risk 
and hazards related to the performance of the surgical, 
medical, and/or diagnostic procedures planned.  Some of the 
risks or hazards of prostatectomy were noted as leakages of 
urine at the surgical site, obstruction to urine flow, 
incontinence, and difficulty with penile erection.  

In November 1992, he underwent an emergency suprapubic punch 
cystotomy followed by transurethral resection.  At that time, 
he was found with a migrated staple at the anastomotic side.  

In April 1993, he underwent similar transurethral resection 
of anastomotic contracture, at which time another staple was 
found.  

In June 1995, he received radiation therapy to the prostatic 
bed and anastomotic area.  Corresponding outpatient treatment 
records revealed that the veteran did intermittent self 
catheter, and that he used Depends pads.  




In January 1996, he was still bothered by incontinence.  He 
had good stream with no pain.

At VA examination in February 1996, the veteran reported 
having daytime incontinence and he was fairly continent at 
night and at the time of the examination.  He denied having 
any burning, dysuria, hematuria, or interrupted stream or 
post-void dribble.  He denied any history of fever or chills.  

Physical examination revealed that the abdomen was normal 
with the scar from previous surgery in the lower abdomen.  
The abdomen was soft and nontender.  No masses or 
organomegaly were noted.  

Genitalia revealed a normal male phallus with adequate 
meatus, and the foreskin was normal.  Testes were descended 
bilaterally, and normal.  Rectal examination revealed a 
normal sphincter tone with no masses.  There was no 
irregularity felt.  

The impression was a known case of prostate cancer, status 
post radical retropubic prostatectomy in June 1992; status 
post transurethral anastomotic stricture in November 1992 and 
April 1993; and radiation therapy to the prostatic bed and 
anastomotic area in June 1995.

In summary, the examiner noted that the veteran had 
incontinence of urine following the prostatectomy in June 
1992.  The examiner stated that, however, it was to be noted 
that prior to the veteran undergoing radical retropubic 
surgery he was informed of all the possible complications of 
surgery.  

He was informed that he may have urinary incontinence after 
surgery because the literature (provided him) stated that 2 
to 5 percent of patients undergoing that type of surgery had 
urinary incontinence.  




The relevant evidence associated with the claims file since 
the April 1996 rating decision consists of VA clinical 
records dated from 1992 to 2001.  Therein are duplicate 
records of all of the veteran's pertinent surgeries since 
1992, including duplicate records from the April 1993 
procedure wherein a staple was found.  

Current treatment records were mostly referable to other 
ailments.  In many records it was noted that the veteran was 
status post surgery for prostate cancer.  

In particular, it is noted that in March 1999, the veteran 
complained of urinary incontinence status post prostatectomy 
for cancer.  

At a urology follow-up in March 2001, his overall status was 
good, and there were no complaints; the veteran was happy 
with his voiding.  

In May 2001, the RO wrote a letter to the veteran and invited 
him to submit evidence of recent treatment for residuals of a 
cyst removal from the left arm claimed to have been undergone 
in service.  

In May 2001, the veteran submitted a statement for the 
record.  Therein, he reiterated his contentions regarding his 
38 U.S.C.A. § 1151 claim, namely that once the metal piece 
left inside of him after his initial prostate surgery was 
removed, the obstruction ceased; but that leakage began and 
he had had to deal with the leakage since 1992.  He felt that 
he would not have had to deal with the leakages if the 
doctors had not had to re-enter him following the initial 
surgery.  He did not indicate having had any treatment for 
residuals of a cyst.  

In January 2002, in his notice of disagreement, the veteran 
stated that service connection for residuals of the cyst was 
warranted and that he had not had any treatment on the scar 
site.  Even though he had not had any treatment, he felt that 
the scar was a residual from the surgery for which he should 
be compensated.  He requested a VA examination.  


Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an inservice injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an inservice injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the CAFC held that 38 U.S.C. § 7104 "means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  

What the regional office may have determined in this regard 
is irrelevant.  Section 7104 does not vary the Board's 
jurisdiction according to how the regional office ruled."  
Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United State Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim to reopen was not filed on or after 
August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  


38 U.S.C. § 1151

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered by 
the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected." 38 U.S.C.A. § 1151.

In 1991 the CAVC invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F. 3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).
The United States Supreme Court (Supreme Court) in affirming 
the CAVC's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3), formerly required 
that in order for compensation to be payable under § 1151, 
there must be a showing that the additional disability was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of indicated fault on 
the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended provisions, 38 C.F.R. § 3.358(c) 
(3), provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative: 'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.


Analysis

Preliminary Matter:  Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the CAVC in 
Morton v. West, 12  Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (now codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi,  287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West Supp. 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment. 

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d  1464 
(Fed. Cir. 1997).

The veteran was notified in May 2001 of what was necessary to 
reopen his claim for 1151 compensation, and service 
connection for residuals of a cyst.  In a May 2002 Statement 
of the Case, he was notified of the requirements of the VCAA, 
in that he was advised of the evidence required to establish 
entitlement, indicating what additional evidence was required 
to be submitted in support of his claims.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO showed that it had fully considered the provisions of 
this new law and had adjudicated the veteran's claims under 
such provisions.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (now codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

The Board again notes that the veteran's service medical 
records were destroyed in the July 1973 fire.  Where the 
veteran's service medical records are lost or destroyed, the 
Board's obligation to explain its findings and conclusions is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  



In such cases where service records have been lost or 
destroyed, the Board is under a duty to advise the veteran of 
alternative forms of evidence that can be developed to 
substantiate the claim.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

The Board finds that the RO has satisfied the heightened duty 
to assist in attempting to obtain the veteran's service 
medical records.

In May 2001 the RO sent a request for all available service 
medical and clinical records to the National Personnel 
Records Center (NPRC).  Also in May 2001, the veteran was 
invited to submit evidence of treatment for the claimed 
residuals of a cyst, and he later responded that he had not 
had any treatment for the claimed disorder.

In September 2001, the RO was informed by the NPRC that the 
veteran's service medical records had been destroyed by fire.  
In September 2001, the RO again wrote to the veteran 
informing him what steps he would need to take to establish 
entitlement to service connection or an in-service left arm 
surgery, including providing information for current symptoms 
and treatment.  

As indicated earlier, the veteran responded that he did not 
have treatment at the scar site and it was clear that he had 
no evidence or medical documentation to submit showing such 
surgery in service or post service treatment for any residual 
symptomatology.  As the Board noted earlier, the veteran has 
indicated that he has had no treatment, but should be 
compensated for a residual scar at the site of the claimed 
surgery.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions in November 2001 and a Statement of the Case 
in May 2002.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claims, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran to the extent possible.  See Quartuccio, supra.  As 
evidenced by the RO development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claims.

Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The RO 
considered VCAA in association with the Statement of the 
Case.  

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, as such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet.  
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Service Connection

The veteran has failed to provide evidence that he is 
suffering from current residuals of surgery purportedly done 
in service during the 1950's on the left arm for removal of a 
cyst.  

The substantial quantity of hospitalization and treatment 
records received for the file are referable to other ailments 
and treatment.  The veteran has indicated that he has had no 
treatment for the claimed residual scarring from alleged 
inservice surgery.  

The veteran has not described fully the surgery he allegedly 
underwent in service for the removal of a cyst from the left 
arm.  As the Board noted earlier, exhaustive attempts were 
made to obtain service medical records which were 
unfortunately destroyed in the 1973 fire at the National 
Personnel Records Center.  

There are no post-service medical records documenting 
treatment or a diagnosis of any left arm scarring or other 
residuals from alleged surgery on the left arm.  There is no 
other evidence in the record documenting current residuals of 
an injury or surgery to the left arm which, on the basis of 
competent medical authority, has been linked to service.  

Again, the Board notes that, in the absence of service 
medical records, VA has a heightened duty to assist the 
veteran in developing his claim, to consider whether the 
evidence supports the grant of service connection, and to 
explain the reasons and bases for its determination.  O'Hare 
v. Derwinski, supra.  The Board may not, however, disregard 
the pertinent laws and regulations in evaluating the relevant 
evidence.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In the veteran's case at hand, there is no evidence of a 
current disorder linked to service on any basis.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability for residuals of left arm 
surgery to remove a cyst, the Board finds that his claim of 
entitlement to service connection for that disability must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that veteran was not entitled to service connection 
where there was a total lack of evidence of any hypertension 
existing since service).


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Materiality and Finality

At the outset, the veteran is seeking to reopen his claim of 
entitlement to compensation for incontinence secondary to 
prostate surgery and subsequent treatment at the Temple VA 
Medical Center under the provisions of 38 U.S.C. § 1151.  

In this case the original claim for compensation pursuant to 
the provisions of 38 U.S.C.§ 1151 for incontinence secondary 
to prostate surgery and subsequent treatment was initially 
denied by an RO rating decision in April 1996.  This decision 
was predicated on a finding that there was no additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment or examination for which compensation was payable.  
It was noted that compensation would not be payable under 
38 U.S.C. § 1151 for the continuance or natural progress of 
disease or injuries for which the training, or  
hospitalization was authorized.  

The veteran was notified of this decision in April 1996.  
Because he did not initiate an appeal of this adverse 
determination by the RO, it became final based upon the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.

Now, in conjunction with his claim to reopen the final April 
1996 determination, the Board has reviewed the evidence 
submitted since then and finds that while some of this 
evidence is new, as it contains further clinical 
documentation of the veteran's post operative condition, the 
evidence is not material.  

What was missing at the time of the April 1996 decision was 
medical evidence showing that incontinence and subsequent 
treatment status post surgery for prostate cancer was made 
worse or caused by VA examination, treatment and or services, 
or that there was in fact additional disability resulting 
from any VA treatment.  

The new submissions showing clinical follow-up and care after 
prostate surgery and continued incontinence does not provide 
such evidence.  The newly submitted evidence documents the 
veteran has had complaints referable mainly to incontinence; 
however, none of this recently received evidence provides any 
opinion or indication that the cause of the veteran's 
incontinence was for other than the continuance or natural 
progress of the disease or injuries for which the surgery and 
hospitalization was authorized.  Namely, there is not a 
medical opinion indicating that the veteran's continued 
incontinence, leakage, and subsequent treatment was due to VA 
treatment or services and not a natural progress of the 
disease of prostate cancer, post surgery.  

As for the veteran's contentions otherwise, there is no doubt 
that he is sincere in his belief in the merits of his claim, 
but his recent statements are cumulative of his assertions 
considered in the past.  

Consequently, the evidence received in connection with the 
veteran's application to reopen his previously denied claim 
either by itself or in connection with evidence previously 
assembled is not so significant that it must be considered to 
fairly decide the claim.  As there is no additional evidence 
that is both new and material within the meaning of C.F.R. 
§ 3.156(a), the claim for compensation benefits for residuals 
of prostate surgery, including incontinence and subsequent 
treatment, at the VA Medical Center in Temple pursuant to 
38 U.S.C. § 1151, is not reopened.  


ORDER

Entitlement to service connection for residuals of surgery to 
remove a cyst from the left arm is denied.  

The veteran, not having submitted new and material evidence 
to reopen a claim for compensation benefits for residuals of 
prostate surgery, including incontinence and subsequent 
treatment, at the VA Medical Center in Temple pursuant to the 
provisions of 38 U.S.C. § 1151, the claim is denied.  



____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

